                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Donald E. Griffin, Jr.,          )              Case No. 0:17-cv-02852-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                         ORDER
                                 )
Alice Masico and Aaron Joyner,   )
                                 )
                   Defendants.   )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint and Supplement alleging

violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF Nos. 1, 62. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was

referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings and

a Report and Recommendation (“Report”).

       On June 20, 2018, Defendants filed a Motion for Summary Judgment. ECF No.

57. Plaintiff filed a Response in Opposition. ECF No. 60. On October 29, 2018, the

Magistrate Judge issued a Report recommending that the motion for summary judgment

be granted. ECF No. 82. Plaintiff filed objections to the Report, and Defendants filed a

Reply. ECF Nos. 84, 86.

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       Plaintiff’s claims that Defendants violated his right to free association and his right

to marry. The Magistrate Judge recommends granting Defendants’ Motion for Summary

Judgment. Plaintiff objects to the Magistrate Judge’s Report.

       Plaintiff objects to the Magistrate Judge's recommendation as to his claim that

Defendants violated his right to free association.        He contends that by denying his

fiancée’s request for visiting privileges, they have violated his constitutional rights. Briefly

summarized, he asserts that the denial was arbitrary and capricious, that Defendants did

not investigate whether his fiancée was a security threat, and that the denial did not

comport with agency policy. The Court disagrees.

       It is well established that an inmate has no absolute right to prison visitation

privileges. See Kentucky Dep’t of Corrs. v. Thompson, 490 U.S. 454 (1989) (“The denial

of prison access to a particular visitor is well within the terms of confinement ordinarily

contemplated by a prison sentence and therefore is not independently protected by the

Due Process Clause.”); see also Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (stating

                                               2
“freedom of association is among the rights least compatible with incarceration” and

“some curtailment of that freedom must be expected in the prison context,” and stating

further that regulations promoting internal security are among the “most legitimate

penological goals” under Turner); Williams v. Ozmint, 716 F.3d 801, 805–07 (4th Cir.

2013) (emphasizing security concerns as a legitimate reason to curtail visitation privileges

in prisons). Accordingly, Plaintiff’s objections with respect to this claim are overruled.

         Plaintiff next argues that Defendants violated his right to marry. The Magistrate

Judge determined that he lacked standing to pursue this claim. In response, Plaintiff

seems to contend that because they denied his fiancée’s visitation request, it severely

curtails their ability to either obtain a marriage license or to marry. He contends that in

Richland County, South Carolina both parties must “personally appear before the County

Clerk for interview and signature to obtain a marriage license.” He asserts that he

requested Defendants’ help in getting married, and Defendants failed to respond to his

request.

         As discussed by the Magistrate Judge, inmates retain a constitutional right to

marry. However, the Court agrees with the Magistrate Judge that Plaintiff has failed to

demonstrate that he has been injured or that Defendants caused the injury. It does not

appear that either Plaintiff or his fiancée informed Defendants that their denial of her

visitation request would prevent their marriage. Plaintiff also fails to identify what action

should have been taken to allow him to marry his fiancée or how approval of her request

for visitation would allow them to marry. Accordingly, Plaintiff lacks standing to bring this

claim.

                                              3
                                     CONCLUSION

      Wherefore, based upon the foregoing, the Court adopts the Report of the

Magistrate Judge.     Defendants’ Motion for Summary Judgment [ECF No. 57] is

GRANTED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
February 14, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            4
